On December 14, 1931, the appellants, as complainants, filed in the Circuit Court in and for Dade County, Florida, their bill of complaint *Page 490 
wherein they prayed "for a temporary restraining order enjoining and restraining the appellee from further maintaining or prosecuting a certain summary action or proceeding, wherein the appellee is plaintiff and the appellants are defendants, pending in the County Judge's Court of Dade County, instituted by the appellee for the recovery of the possession of certain hotel property which it had leased to the appellants. The appellants also prayed that, upon final hearing, the temporary injunctive order be made permanent."
It is shown by the bill that complainants went into possession of the property on November 3, 1930, by virtue of that certain lease which was involved and referred to in the opinion filed at the present term in certain causes pending here where the parties appellant and appellee are the same as in the instant case.
The lease, which is made a part of the bill of complaint, provides that "if for any reason default is made on the payment of rent herein required, the lessor may at its option declare the lease at an end and may immediately re-enter and retake the premises and repossess the same as in their former estate." The lessees, who are the appellants here, covenanted and agreed with the lessors as follows:
    "12. If the premises shall be damaged by fire or other cause so as to be capable of being repaired within a reasonable time, the Lessor shall have the option to repair the same and during the time that the repairs are being made the Lessor shall remit to the Lessees a just and fair portion of the rent according to the nature of the damage sustained and according to the extent that the Lessees are deprived of the use of the said premises; provided, however, that should said premises be damaged by fire or other cause during the summer months and the same be repaired by Lessor before December 1st of said year, then said Lessees shall not be entitled to any damages or *Page 491 
remittances of rent because of the deprivation or loss of the use of the premises occasioned to the Lessees by reason thereof.
    13. It is understood and agreed that no waiver of any condition or agreement in this instrument contained or acquiescence in any breach thereof shall be taken to constitute a waiver of any subsequent breach and that no damage to or destruction of any of the buildings on the premises by fire or otherwise shall be taken to entitle the Lessees to surrender the demised premises nor have the effect of terminating this lease."
Among the covenants of the lessor is the following: "That lessor shall keep in good state of repair the roof and outside walls of the building."
It is alleged in effect that the lessor prior to the 26th day of October, 1931, breached and violated its said quoted covenant "for that during the summer of the current year the said roof and the said walls became and were in bad repair for the want of needful and necessary reparation thereof and became and were leaky and incapable of providing proper and adequate protection against the entry of rainwater into the said hotel building and a large number of the rooms therein; that the complainants, subsequent to the said covenant and agreement and prior to the said 26th day of October, A.D. 1931, had frequently and repeatedly advised and informed the defendant of the said defective condition of the said roof and the said walls and had demanded of and from the defendant a compliance with, and performance of, its said covenant and agreement; that notwithstanding such frequent and repeated advice and information and such demands the defendant had, prior to the said 26th day of October, A.D. 1931, neglected, failed and refused to place and put the said roof and the said walls in good state of repair and the same were, on the said last mentioned date, still in bad repair for the want of *Page 492 
needful and necessary reparation thereof and were still leaky and incapable of providing proper and adequate protection against the entry of rainwater into the said hotel building and certain of the rooms therein;" that heavy rains had fallen in the locality of the said hotel and, by reason of the defective condition of the roof and the said walls, quantities of rainwater had entered the said building, and had caused great damage and injury to the building, and had depreciated the rental value thereof to the damage of the lessees; that because of the breach of said covenant of the lessor, the complainants had, prior to the said 26th day of October, 1931, decided and determined to terminate the said lease, abandon the said premises and relieve themselves from further liability, which decision they communicated to the lessor on October 26, 1931; that thereupon on said 26th of October, 1931, "the defendant and the complainants made and entered into a contract and agreement wherein and whereby the defendant, for and in consideration of the premises and agreements on the part of the complainants, as hereinafter set forth, promised and agreed on its part that it would within a reasonable time after the said 26th day of October, A.D. 1931, place and put the said roof and the said walls in good state of repair, that the payment by the complainants to the defendant of the sum of fifteen thousand dollars ($15,000.00), originally stipulated in and by the said lease agreement to be paid for rent by the complainants to the defendant on the 1st day of November, A.D. 1931, should be postponed and deferred until such time as the defendant should place and put the said roof and the said walls in good state of repair, that the payment of the said sum for the rent by the complainants to the defendant should be dependent upon the defendant's placing and putting the said roof and the said walls in good state of *Page 493 
repair and that the defendant would not, unless and until it should have placed and put the said roof and the said walls in good state of repair, institute any action or proceeding for the recovery of the possession of the said demised premises because of the non-payment by the complainants to the defendant of the said sum of fifteen thousand dollars ($15,000.00) for rent;" that, in the execution and fulfillment of their said agreement, the lessees continued in possession of the premises from and after October 26th, 1931, had expended large sums of money that it would not have expended otherwise, in fitting, equipping and furnishing and preparing the building for use and operation during the current winter tourist season, and had waived their right to terminate the lease agreement, abandon the said premises and relieve themselves from further liability for rent under the said lease agreement; that notwithstanding said promises and agreements, the said roof and the said walls are in bad repair, leaky and incapable of providing adequate protection against the entry of rainwater into the said building to the damage of complainants; that on the 27th of November, 1931, the lessor served written notice upon the complainants, requiring them to pay within three days the sum of $15,000.00, which was due and payable on November 1, 1931, or surrender possession of the premises to the lessor. It was further alleged that within three days from the service of said notice, a writ of garnishment that issued out of a Justice of the Peace Court in a cause wherein the lessor is defendant was served on the complainants, and that on the 30th day of November, 1931, the complainants were served with a certain other writ of garnishment that issued out of the Civil Court of Record in a cause wherein the lessor is defendant; that the lessor was apprised by the complainants of the service of said writs of garnishment; *Page 494 
that notwithstanding such appraisal, the lessor persisted in its demand upon complainants to pay the said sum of $15,000.00; that if complainants were due the said lessor as claimed by it, the said sum of $15,000.00 for rent, it could not have, after the service upon them of said writs of garnishment, paid the sum without assuming and incurring the risk of double liability and without being required to correctly determine at their peril the question of the liability of the lessor to the plaintiffs in the said causes and the question of whether the said writs of garnishment had been properly sued out; that notwithstanding the promises and agreements of lessor, and notwithstanding that said garnishments were in full force and effect, the lessor on December 1, 1931, instituted in the County Judge's Court of Dade County, summary proceedings for the recovery of the possession of said premises for the non-payment of the said sum of $15,000.00, and that it was its purpose to prosecute the same to final judgment.
It was further shown that on December 1, 1931, subsequent to the institution of said summary proceeding, the lessor addressed a communication to complainants whereby complainants were authorized to pay one H. H. Eyles the sum of $617.85 to be credited and applied to the said sum of $15,000.00 claimed by the lessor, and that pursuant thereto one of the complainants paid to the said Eyles the said sum of $617.85; that lessor is hopelessly insolvent; that the said premises are encumbered by valid and subsisting liens securing the payment of an aggregate sum in excess of the fair market value of the said premises and leased furniture, and that said liens were then being foreclosed, and that unless the complainants shall be permitted and allowed to deduct the cost of placing said roof and walls in good state of repair and the damage sustained by them by reason of the breach *Page 495 
by the lessor of its covenant to keep the said roof and its walls in repair, they will be without adequate remedy at law or in equity.
The lessor moved the Court to dismiss the bill upon a number of grounds, one of which was that there is no equity in the bill. This motion came up for a hearing and the bill was dismissed. From the order dismissing the bill an appeal was taken to this Court.
The sole question presented by appellants is: Does the bill of complaint present a case of equitable cognizance and show appellants to be entitled to the aid of a court of equity?
Under Section 33, Chapter 14658, Laws of Florida, 1931, page 57, the sufficiency of a bill of complaint must be tested by a motion to dismiss, and if it is without equity it should be dismissed. McNeill vs. Lyons, 105 Fla. 243, 140 So.2d 921.
A bill is not without equity if it states any ground for equitable relief. Williams v. Dormany, 99 Fla. 496,126 So. 117, and authorities there cited.
Insolvency alone is not ground for an injunction; some equity must be superadded to the insolvency. Pensacola  Ga. R. R. and Atl.  Gulf Cen. R. R. vs. Spratt  Callahan, 12 Fla. 26; Godwin vs. Phifer, 51 Fla. 441, 41 So.2d 597; Simmons vs. Williford, 60 Fla. 359, 53 So.2d 452.
An injunction should not be granted when complainant has a full, adequate and complete remedy at law. McClelland vs. Marion Holding Co., 103 Fla. 646, 137 So.2d 887; First Nat'l Bank vs. Mackenzie, 100 Fla. 1674, 131 So.2d 790. Williams vs. Dorman,99 Fla. 496, 126 So.2d 117; Smith vs. Powell, 80 Fla. 166,75 So. 654; Simmons vs. Williford, 60 Fla. 359, 53 So.2d 452, Ann. Cas. 1912 C. 735.
It is generally held that, in the absence of a statute to the contrary, a court of equity has jurisdiction to *Page 496 
enjoin dispossessory proceedings instituted by landlords in cases calling for the exercise of equitable relief, as where a tenant is without an adequate remedy at law. 36 C. J. 651. See Hobbs vs. Chamberlin, 55 Fla. 661, 45 So.2d 988.
It is urged here that the lessees had the right to abandon the leased premises, terminate the lease and relieve themselves of any further liability; that they had decided to exercise such right, but when such intention was communicated to the lessor, it verbally promised and agreed that it would within a reasonable time after October 26, 1931, put the roof and outside walls of the hotel in good repair, and postpone the payment of the $15,000.00 installment of rent until such repairs were made, and that in the meantime it would not institute any proceeding for the recovery of the possession of the premises for the non-payment of said installment of rent; that relying upon the verbal promise of the lessor, the lessees expended large sums of money in furnishing and preparing the hotel building for use during the winter season, and that such sums would not have been spent had they not relied upon such promises of the lessor. To support their argument, lessees have cited the case of Rader vs. Prather, 100 Fla. 591, 130 So.2d 15. In the cited case we said: "it is generally held that equity will relieve against the forfeiture of a lease for the non-payment of rent whenever it is just and equitable to do so; the only condition precedent to such relief being the tender of payment of the arrears of rent with accrued interest. See note 16 A. L. R. 439 and cases there cited." In that case the tenant, after summary proceedings were instituted in the county judge's court to remove him from premises possessed by him, paid into court rent then due and the costs of said suit. Here, it is not made to appear that any tender of the installment of rent was *Page 497 
made, nor that any money has been paid into court to meet such payment. It is merely alleged that lessees are ready, able and willing, and that they offer to do whatever in equity and good conscience should be required from them to obtain the relief they seek.
If it was one of the purposes of the bill to relieve the lessees of a forfeiture of the lease for the non-payment of rent, such purpose cannot be accomplished for the reason that there has been no tender of the amount due. See 18 A.  E. Enc. Law, 2nd ed. 389; 16 R. C. L. 1146.
In Kreiss Pot. Phos. Co. v. Knight, 98 Fla. 1004,124 So. 751, we said:
    " 'Tender' has a definite legal significance. It imports not merely the readiness and ability to pay the money or to deliver the deed or other property, at the time and place mentioned in the contract, but also the actual production of the thing to be paid or delivered and an offer of it to the person to whom the tender is to be made. Holmes v. Holmes, 12 Barb. (N.Y.) 137, 144; 38 Cyc. 131; Hunt on Tender, 3.
    "A pleading setting up tender of payment in money as a defense to a suit, to be good, must show a production of the money to be paid and offer of it to the person to whom it should go, and that the debtor has ever since been ready to pay. A mere offer to pay is not a tender of money. Lindsay v. Matthews, 17 Fla. 575, 589; Greeley v. Whitehead, 35 Fla. 523, 17 So.2d 643, 28 L.R.A. 286, 48 Am. St. Rep. 258.
    "Furthermore, the pleading must be accompanied by a payment of the money into the court. Forcheimer v. Holly, 14 Fla. 239; Matthews v. Lindsay, 20 Fla. 962; Caruthers v. Williams,  21 Fla. 485; Spann vs. Baltzell, 1 Fla. 301, 46 Am.Dec. 346; Greeley v. Whitehead, 35 Fla. 523,  17 So.2d 643, 28 L.R.A. 286, 48 Am. St. Rep. 258; Haughey v. Heaney, 89 Fla. 102, 103 So.2d 400."
See also Gus' Baths, Inc. vs. Lightbown, 101 Fla. 1205,135 So.2d 300.
Unless the lessor waived its right to terminate the *Page 498 
lease because of the default in the non-payment of said installment of rent, it had the right under the lease to repossess the property.
In Rader vs. Prather, 100 Fla. 591, 130 So.2d 15, we quoted with approval the following from Section 451, Pomeroy's Equity Jurisprudence, (4th ed.):
    "If there has been a breach of the agreement sufficient to cause a forfeiture, and the party entitled thereto, either expressly or by his conduct, waives it or acquiesces in it, he will be precluded from enforcing the forfeiture, and equity will aid the defaulting party by relieving against it, if necessary."
It is competent for the parties to a contract to enlarge the time of performance, but a promise to extend the time of payment becoming due under a contract must be founded upon a sufficient consideration (13 C. J. 592; 6 R. C. L. 917. See also Kreiss Pot. Phos. Co. vs. Knight, supra), and it is not a sufficient consideration for an agreement to extend the title of payment that the debtor promises to do anything which he is legally bound to do. 21 R. C. L. 12.
In the absence of conduct creating an estoppel, a waiver should be supported by an agreement founded upon a valuable consideration. 40 Cyc. 263.
The appellants rely upon their alleged right to terminate the lease as the consideration for the alleged parol agreement to extend the time of payment of the said $15,000.00 installment of rent. If they had no such right there could be no waiver of a non-existent right. 40 Cyc. 258.
In 1 Taylor, Landlord  Tenant, 9th ed., 334, page 404, the author says:
    "The landlord's covenant to repair and the tenant's to pay rent are independent covenants and at common law a breach of the former is no defense to an action on the latter." *Page 499
See also note 28 A. L. R. 1448, 1460; Arnold vs. Kirghaum,169 Cal. 143, 146 P. 423; Ann. Cas. 1916 D. 370; Rubens vs. Hills, 213 Ill. 523, 72 N.E. 1127; Taylor vs. Finnigan,189 Mass. 568, 76 N.E. 203, 2 L.R.A. (N.S.) 973; Obermeyer vs. Nichols (Pa.), 6 Binney 159, 6 A.D. 439; Stewart vs. Childs Co., 86 N.J.L. 648, 92 A. 392, L.R.A. 1915 C. 4649; Partridge vs. Dykins, 29 Okla. 54, 113 P. 928, 34 L.R.A. (N.S.) 984 and note.
Where a landlord is under an agreement to repair and fails to do so, and the premises in consequence thereof become untenantable, the tenant may abandon the premises without liability for further rent. The mere failure, however, of the landlord to make repairs the need of which does not render the premises untenantable will not warrant an abandonment of the premises or relieve the tenant from liability for rent. 18 Am. Eng. Enc. Law, 2nd. ed. 231, 16 R. C. L. 691; Stewart vs. Childs Co., 86 N.J.L. 648, 92 A. 392, L.R.A. 1915 C. 649 and note.
In this case the parties foresaw the possibility of repairs having to be made during the tenancy and provided in the lease that no damage to "any of the buildings on the premises by fire or otherwise shall be taken to entitle the lessees to surrender the demised premises nor have the effect of terminating the lease" (italics supplied). This provision is controlling, but if it were not the bill does not show that the premises became untenantable, or unfit for the purpose for which they were leased.
The tenants themselves had a right, after waiting a reasonable time after notice to the lessor, to make the necessary repairs and deduct the expense thereof from the rent, or in an action for the rent, to set-off or recoup his damages resulting from the landlord's breach of his covenant, or to leave the premises unrepaired and sue *Page 500 
the lessor for the damages they may have sustained from the lessor's failure to repair. 16 R. C. L. 943; 1 Taylor, Landlord Tenant, 9th ed., 401-2; Note 28 A. L. R. 1448, 1484.
We might add here that the bill shows that it was in the summer of 1931 that rainwater came into the building as a result of the condition of the roof and outside walls, that the alleged parol agreement was made on October 26, 1931, that the lease provides that the lessees shall not be entitled to any damages or remittance of rent because of the deprivation or loss of the use of the premises if damaged by fire or other cause during the summer months, provided the same should be repaired before December 1st, and the bill does not show that the defective condition of the roof and outside walls could not have been repaired before December 1, 1932. Taking into consideration the terms of the lease, the facts shown by the bill and the law applicable thereto, we hold that lessees on October 26, 1931, had no right to terminate the lease and that the alleged agreement of lessor to extend the time of payment of the said $15,000.00 installment of rent was not supported by a valid consideration.
It is not shown that any loss or detriment was suffered by them, or that any benefit accrued to the lessor by a waiver of such alleged right. Nor does it appear that the lessees had renounced any advantage or benefit or parted with any right which they might have exerted, and, consequently, any promise made by the lessor to extend the time of payment of the said installment of $15,000.00 rent is not binding upon the lessor.
Concluding as we do that there was no express waiver of the lessor's right to institute summary proceedings to dispossess the lessees for the non-payment of the *Page 501 
$15,000.00 installment of rent, the question arises: was there an implied waiver of such right?
Our statute provides as follows:
    "If any person leasing or re-renting any land or house shall fail to pay the rent at the time it becomes due, the lessor may immediately thereafter enter and take possession of the property so leased or rented."
    Section 5398 (3534), Compiled General Laws of Florida, 1927.
In Baker vs. Clifford, 99 Fla. 1229, 128 So.2d 827, we said that the Legislature, in enacting this statute, "intended that it should be read into every contract calling for the payment of rent though it should not be set out in haec verba."
If a lessee withholds possession of property from lessor after failing to pay rent pursuant to the terms of the contract, a right to remove him is given lessor by the statute. Section 5399 (3535), Compiled General Laws of Florida, 1927.
A waiver of a covenant by the party for whose benefit it is inserted may be made by parol. Such waiver is held not to be a modification or change in the terms of the original agreement, but is deemed within the rule that a contract under seal may be released, surrendered or discharged by matters in pais. Martin vs. Martin, 98 Vt. 326, 127 A. 292, 55 A. L. R. 697 and Note; Becker vs. Becker, 250 Ill. 117, 95 N.E. 70, Ann. Cas. 1912 B. 275.
We have held that "waiver is the intentional relinquishment of a known right," that it does not arise from forbearance for a reasonable time, but that it may be inferred from conduct or acts putting one off his guard and leading him to believe that a right has been waived. See Rader vs. Prather, 100 Fla. 591,130 So.2d 15; Kreiss Pot. Phos. Co. vs. Knight, 98 Fla. 1004,124 So.2d 751.
Where the acts or conduct of a party are such as to estop him from insisting upon the right claimed to have *Page 502 
been relinquished, no consideration is necessary. 40 Cyc. 264.
It is necessary that the acts, conduct or circumstances relied upon to show waiver should make out a clear case. 40 Cyc. 269, 27 R. C. L. 910.
Bearing these principles in mind, was there anything in the conduct of the lessor in the instant case that could have mislead the lessees, to their prejudice, into the honest belief that a waiver of the right to institute summary proceedings for a recovery of the premises was intended or consented to by the lessor?
It is our opinion that the allegations of the bill do not sustain the contention of appellants that the lessor waived, — that is, intentionally relinquished — his right to institute proceedings for the recovery of the premises for the non-payment of rent. Giving full effect to the language used in the bill, it can mean nothing more than that lessor agreed to postpone the enforcement of his right.
To relinquish means to abandon, to give up, to renounce some right or thing. It affirmatively appears from the bill that the lessor had no intention to give up or renounce any right of his growing out of the contract, but that he merely agreed to defer the payment of the said installment of $15,000.00 for rent until the roof and side walls were put in a state of good repair, and until then he would not bring any court action to repossess the premises. For such agreement to become effective, it would have had to alter the terms of the lease by changing the time of payment of the said installment of rent; but to enlarge the time of payment by a valid agreement there must have been, as we have already seen, a sufficient consideration for the promise. Even then, the time when the lessor would have had the right, under the agreement, to bring summary proceedings for *Page 503 
possession of the premises, would have been postponed, and not the right itself. No such right could exist until there was a default, and there could be no default until the rent accrued pursuant to the terms of the contract in its altered form.
Moreover, the alleged parol agreement could not effectuate the intention of the parties because, in this jurisdiction, in the absence of a conflicting statute, the common law is in force, and by the common law, a contract under seal cannot be altered or modified before breach by a parol executory contract. Tischler vs. Kurtz, 35 Fla. 323, 17 So.2d 661; Horne v. J. C. Turner Cypress Lbr. Co., 55 Fla. 690, 45 So.2d 1016. See also, 6 R. C. L. 915 and note in 55 A. L. R. 686; 29 Am.  Eng. Enc. Law, 2d ed. 1100; 8 Am.  Eng. Enc. Law 2nd ed. 167.
Notwithstanding the fact that the lessees spent large sums of money in furnishings and improvements that they would not have spent but for the alleged parol agreement, no sufficient facts have been shown to constitute a waiver by lessor of his right to proceed summarily for possession of the said premises.
It is also contended by appellants that the service of the garnishment writs created an independent equity in their favor, and is a ground for equitable relief.
Our statutes contain the following provisions:
    "The service of the writ shall make the garnishee answerable for all indebtedness due by him to the defendant, and for any goods, money, chattels or effects of the defendant in his hands, possession or control, at the time of the service of the writ or at any time between such service and the time of his answer."
    Section 5289 (3436) Compiled General Laws of Florida, 1927.
    "No garnishee who may be indebted to, or have in his possession the money of a person whose money or *Page 504 
credits may be garnisheed, shall retain out of said debt or money more than double the amount which the said writ of garnishment shall specify as the amount the plaintiff expects to recover in said suit, or the judgment he has recovered."
  Section 5300 (3447) Compiled General Laws of Florida, 1927.
The lease says in effect that if default is made on the payment of rent, the lessor may, at his option, declare the lease at an end and may immediately repossess the property. Section 5398 (3534) Compiled General Laws of Florida, 1927, is couched in similar terms, with the exception that it does not expressly provide that a lessor may, at his option, terminate the lease. Section 5399 (3535) Compiled General Laws, 1927, and subsequent sections provide for the removal of a delinquent tenant, which remedy when invoked by a lessor in accordance with statutory requirements, results in a termination, and the consequential forfeiture of the lease. 18 Am.  Eng. Enc. Law, 2d 378.
Much may be said by way of argument in favor of a rule that would permit a tenant to successfully resist statutory summary proceedings to recover possession of property where writs of garnishment sufficient in amount to cover the rent due the landlord have been duly served upon him. Whether or not that may be done, we are not called upon to decide. Here it is shown by the bill that the aggregate amount due the plaintiffs, at whose behest the writs of garnishmenet were issued, is$4120.40, or $10,879.30 less than the installment of $15,000.00 rent. If the writs of garnishment had been served prior to November 1st, we could assume, without deciding, that it would be proper for the Court in a summary proceeding for the removal of a tenant, to permit the lessees to show by way of defense, that because of the service of such writs they withheld double the said aggregate sum *Page 505 
of $4120.70, as they would have a right to do in a proceeding to recover rent. (Section 5300 (3447) Compiled General Laws of Florida, 1927), and the lessor would nevertheless be entitled to the difference between such sum and the said installment of $15,000.00 as rent, and the lessees would certainly be delinquent to that extent. The services of the writs after the statutory notice was given, could not put the lessor in a less favored position. The failure of the lessees to pay any part of the rent without lawful reason, if it could be excused, was a failure "to pay rent at the time" it became due. The question to be determined in the statutory proceeding to remove a delinquent tenant is not the amount of the rent owing, but whether any rent is due, the effect being the same whether the sum is great or small (18 Am.  Eng. Enc. Law, 2nd ed. 443). To hold otherwise would be to license unconscionable tenants to dicker with debtors holding claims, small as well as large, to procure the issuance of garnishment writs against landlords, and thus defeat the very purpose for which the summary writ was provided.
The only case cited by appellants in support of its contention that the lessor should be enjoined from prosecuting the summary proceeding for their removal from the premises is O'Connor vs. White, 124 Mich, 22, 82 N.W. 664. The decision in the cited case was controlled by a local statute that "suspends a creditor's right of action for money garnished during the pendency of the (garnishment) proceedings," and the court said: "we think that this statute should be construed to apply to actions of this kind (to recover possession of premises held by a tenant), where the failure to pay rent is excused by garnishment." Here, we have no statute suspending a lessor's right of action for money that has been garnished. The statute merely authorizes the *Page 506 
debtor to withhold double the amount which the writ of garnishment shows the plaintiff expects to recover. Where the amount which a tenant is authorized by the statute to withhold is less than the amount of rent due, the reasoning of the court in O'Connor vs. White, supra, cannot apply.
It is our conclusion that no independent equity was created by the service of the said writs of garnishment, that would justify the Court in restraining the lessor from prosecuting the summary statutory proceeding to recover possession of the premises.
Finding no error in the order appealed from, it is hereby affirmed.